DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 11/29/2021. Claims 1, 10 and 19 have been amended. Claims 9 and 18 have been canceled previously. Therefore, claims 1-8, 10-17 and 19-22 are pending in this office action, of which claims 1, 10 and 19 are independent claims. 

Response to Arguments
Applicant’s arguments, pages 8-12, filed 11/29/2021, with respect to the rejection(s) of claims 1-8, 10-17, and 19-22 under 35 USC 103 have been fully considered but are not persuasive.
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 
 
Applicant argues:
a.	The combination of Bish and Newcombe does not teach “based on a review of data lineage, receive a determination that first data in a first descendant table of a plurality of tables is corrupt, the first table comprising correct and incorrect first data stored in a plurality of data stores storing the tables, wherein the first table is in a first data store of the plurality of data stores; restore the incorrect first data to a correct version of the correct first data stored in a prior version of the first table” (page 9).

	In response to applicant's argument a:  The main argument is that not in one instance of a detection of corrupt data in Bish is this based on a review of data lineage, as claimed in the amended limitation. Applicant further discussed Bish does not appear to use a review of data lineage at all, and certainly not in connection with any identification of corrupt data.
	Bish teaches in paragraph 0041 that Some embodiments of the present invention recognize one, or more, of the following regarding currently conventional backup tools and/or methods: (i) with conventional backup processes, if a file is corrupted on the primary system, there is no method to stop the copy of the corrupted file to the backup file system; (ii) the foregoing item represents a lack of protection and can lead to the loss of files; (iii) if one makes multiple changes between successive backups, then only the version of the file that was present at the time of the point in time backup will be retained; (iv) if a successive backup timing interval is too long, then important changes may be lost; (v) if the successive backup timing interval is too short, then the resource requirements for performing 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bish et al., US 20150178171 A1 (hereinafter “Bish).

As to claims 1, 10 and 19,
Bish teaches a non-transitory computer readable storage medium having instructions stored thereon for performing data lineage based multi-data store recovery (Bish teaches in para 0044 a disaster recovery scenario data storage system) , the instructions, when executed by one or more hardware-implemented processors of a data recovery system, direct the data recovery system to:
based on a review of data lineage (Bish, para 0041, if a file is corrupted and the corrupted version of the file is backed up, then it will render the backup of the file worthless, and the file will require multiple other backups (i.e., data lineage) to be accessible to ensure the file can be restored to a working version(i.e., based on the review of data lineage), 
receive a determination that first data in a first descendant table of a plurality of tables is corrupt (Bish, para 0041, if a file is corrupted on the primary system, there is no method to stop the copy of the corrupted file to the backup file system; (ii) the foregoing item represents a lack of protection and can lead to the loss of files; (iii) if one makes multiple changes between successive backups (i.e., descendant tables include corrupt data), then only the version of the file that was present at the time of the point in time backup will be retained; (iv) if a successive backup timing interval is too long, then important changes may be lost; (v) if the successive backup timing interval is too short, then the resource requirements for performing backup operations can become burdensome and/or unduly interfere with other computer operations; and/or (vi) if a file is corrupted and the corrupted version of the file is backed up, then it will render the backup of the file worthless, and the file will require multiple other backups to be accessible to ensure the file can be restored to a working version), 
the first table comprising correct and incorrect first data stored in a plurality of data stores storing the tables, wherein the first table is in a first data store of the plurality of data stores (Bish teaches in para 0041-0042, 0045-0047 source file system get updated, the source journal will be updated, noting the time, data, and file updated. The backup tool will save this data and update the backup’s journal. Thus source file system has correct updates and corrupted updates until the corruption detected with para 0044 for An embodiment of the present invention will now be discussed, which embodiment is implemented as a software-based backup tool in a disaster recovery (DR) scenario data storage system.  In this DR embodiment, a "live" (or source) copy of the file is physically separate from the "remote" (or target) copy of the file, and the software-based backup tool includes pieces of code, at both the live and remote locations, working co-operatively to provide data backup according to methods that will be described); 
restore the incorrect first data to a correct version of the correct first data stored in a prior version of the first table (Bish, para 0041, if a file is corrupted and the corrupted version of the file is backed up, then it will render the backup of the file worthless, and the file will require multiple other backups (i.e., data lineage) to be accessible to ensure the file can be restored to a working version(i.e., correct version of the correct first data in a prior version);
identify, from the plurality of tables, a set of second tables that each descends from the first table and includes correct and incorrect second data that stems from the first data (Bish, para 0042, provides a software-based tool for handling individual changes performed to a data set (for example, a file) over a period of time; (vi) allows a customer the ability to roll back (i.e., corresponds to descending data that allows to roll back) to a version of the file as it existed up to the write that caused the file to be corrupted (i.e., stems from the first data); (vii) tracks and maintains individual changes to files in the order they were made on a delayed mirror copy of the file and saves off these changes for a period of time (that is, the system can save the file in any data source (for example database, txt file, a journal in the file system), and the system needs to save the incremental changes so that the system will know all of the changes applied to the file for uncorrupted backups and/or source files), 
wherein the set of second tables is stored in a set of second data stores of the data stores and wherein each table in the set of second set of tables is descendant, in a second table data lineage, from a prior version of the respective table in the set of second tables (Bish, para 0042, tracks and maintains individual changes to files in the order they were made on a delayed mirror copy of the file and saves off these changes for a period of time (that is, the system can save the file in any data source (for example database, txt file, a journal in the file system) (i.e., second data stores), and the system needs to save the incremental changes so that the system will know all of the changes applied to the file for uncorrupted backups and/or source files. Para 0042 further teaches provides a software-based tool for handling individual changes performed to a data set (for example, a file) over a period of time; (vi) allows a customer the ability to roll back (i.e., corresponds to descending data that allows to roll back) to a version of the file as it existed up to the write that caused the file to be corrupted (i.e., stems from the first data);
for each of the set of second tables: identify, by a versioning tool (Bish, para 0045, software based backup tool), a plurality of correct versions of the correct second data from a prior version of the second table stored in the secondary data repository (Bish teaches in para 0051 file system create a recovery copies of various version and evaluate whether the recovery copy is corrupted until it is determined that a recovery copy iteration is not corrupted. The order of examining the mirror versions, for the purpose of determining where the corruption exists with para 0042 for tracks and maintains individual changes to files in the order they were made on a delayed mirror copy of the file and saves off these changes for a period of time (that is, the system can save the file in any data source (for example database, txt file, a journal in the file system) (i.e., second data stores), and the system needs to save the incremental changes so that the system will know all of the changes applied to the file for uncorrupted backups and/or source files), 
the plurality of correct versions of the second data being created prior to a stemming of the incorrect second data from the incorrect first data by virtue of the first or second data lineage (Bish teaches in para 0051-0052 the order of examining the mirror versions of recovery copies, for the purpose of determining where the corruption exists. As para 0054 teaches until the most recent uncorrupted update (i.e., prior to a stemming of the incorrect second data) is found to be used for data restoration purposes); 
identify, by a versioning tool, a most recent version of the plurality of correct versions of the correct second data (Bish teaches in para 0051-0052 the order of examining the mirror versions of recovery copies, for the purpose of determining where the corruption exists. As para 0054 teaches until the most recent uncorrupted update is found to be used for data restoration purposes with para 0042 for tracks and maintains individual changes to files in the order they were made on a delayed mirror copy of the file and saves off these changes for a period of time (that is, the system can save the file in any data source (for example database, txt file, a journal in the file system) (i.e., second data stores), and the system needs to save the incremental changes so that the system will know all of the changes applied to the file for uncorrupted backups and/or source files); and 
restore the second data based on the most recent version of the plurality of correct versions of the correct second data (Bish teaches in para 0041 and 0054 most recent uncorrupted update is found to be used for data restoration).

As to claims 2, 11 and 20,
Bish teaches one of the set of second tables descends from another of the set of second tables and wherein the instructions for identifying the set of second tables are configured to direct the data recovery system to: identify, from the tables, a first set of second tables that each descends directly from the first table (Bish, para 0042, if a file is determined to be corrupted, a software tool will be able to restore changes made to the file by using the delayed mirror copy to roll the changes on the mirror up to the point of corruption (i.e., second table); and/or (x) the delayed mirror copy is used to restore an original file to its previous state (i.e., first table) as it existed immediately prior to the corruption); and  
Identify, from the tables, a second set of second tables that each descends from the first set of second tables (Bish, para 0042, if a file is determined to be corrupted, a software tool will be able to restore changes made to the file by using the delayed mirror copy to roll the changes on the mirror up to the point of corruption (i.e., second table); and/or (x) the delayed mirror copy is used to restore an original file to its previous state (i.e., first table) as it existed immediately prior to the corruption). 

As to claims 3 and 12,
Bish teaches the second data is a copy, derivation or transformation of the first data (Bish teaches in para 0045 backup file system is copy of the source file system).
18Docket No. 602.0005
As to claims 4 and 13,
Bish teaches the instructions further direct the data recovery system to: identify a most recent version of the prior versions of the first table before the first data is corrupted includes the correct version of the first data (Bish teaches in para 0052 system creates plurality recovery copies to determine the uncorrupted version of the file and most recent uncorrupted update is found to be used for data restoration. The order of examining the mirror versions, for the purpose of determining where the corruption exists). 

As to claims 5 and 14,
Bish teaches the instructions for identifying the correct version of the second data is configured to direct the data recovery system to identify a most recent version of the prior versions of the second table before the first data is corrupted includes the correct version of the second data (Bish teaches in para 0040: where select uncorrupted copy sub-mod 373 determines the most up-to-date incremental mirror version that is not corrupted.  This uncorrupted, and most up-to-date, incremental mirror version is saved and sometimes referred to as the golden recovery data set).
As to claims 6 and 15,
Bish teaches wherein the instructions for identifying the second table are configured to direct the data recovery system to: identify the set of second tables responsive to determining that the first data is corrupted (Bish teaches in para 0052 upon notification that corruption has been observed, file system uses the updates of journal from backup system to make recovery copies and iterations continue until an uncorrupted recovery copy found). 

As to claims 7 and 16,
Bish teaches wherein the instructions for determining that the first data is corrupted is configured to direct the data recovery system to: receive a user input identifying that the first data is corrupted (Bish teaches in para 0040 corruption can be determined by a user when inspecting the file). 
As to claims 8 and 17,
Bish teaches where the instructions for identifying the correct version of the second data is configured to direct the data recovery system to identify the prior version of the second table based on the prior version of the first table that includes correct version of the fist data (Bish teaches in para 0055 golden recovery file which is most recent uncorrupted file is identified include the correct version of first data).
As to claim 21,
Bish teaches the program instructions are configured to cause the data recovery system to identify a most recent version of the prior versions of the first table before the first data is corrupted includes the correct version of the first data (Bish teaches in para 0052 recovery copies are created and the order of examining the mirror versions to determine where the corruption exists. Thus prior to the corruption first data includes correct version of data).  
As to claim 22,
Bish teaches the program instructions for identifying the correct version of the second data are configured to direct the data recovery system to identify a most recent version of the prior versions of the second table before the first data is corrupted includes the correct version of the second data(Bish teaches in para 0053 the uncorrupted recovery copy that is created using journals that is stored in the backup system and used as a basis for returning the source to an uncorrupted state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Wilding (US 20140195492 A1) discloses methods, systems, and apparatuses for fixing logical or physical corruption in databases using LSM trees including, for example, means for storing records in a LSM database at the host organization; processing transactions to the LSM database by writing the transactions into immutable extents for subsequent merge into the LSM database; recording a history of the transactions in a log; identifying corruption in at least one of the records of the LSM database represented within the immutable extents prior to use of the immutable extents in the LSM database; and correcting the identified corruption to the at least one of the records of the LSM database based at least in part on the recorded history of the transactions in the log during live operation of the LSM database. Other related embodiments are disclosed.
The Reference Abed et al. (US 2014/0114924 A1) discloses a method for loading data from a backup image of a database includes selecting a subset statement defining a subset of the data in the database.  Tables of the database are identified based on metadata of the database.  A target database is written having the structure but not the data of the identified tables.  One or more table statements are constructed, by a computer processor, defining a subset of each identified table based on the subset statement.  Selected data is unloaded from a backup image into the target database using respective table statements as filters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/4/2022

/NARGIS SULTANA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164